UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4543


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHAMELL DEVON TATE,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:11-cr-00358-CCE-1)


Submitted:   March 17, 2016                 Decided:   March 21, 2016


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James E. Quander, Jr., Winston-Salem, North Carolina, for
Appellant.   Lisa Blue Boggs, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shamell Devon Tate pled guilty to possession of ammunition

by a convicted felon, in violation of 18 U.S.C. § 922(g) (2012).

He was sentenced to 37 months’ imprisonment, followed by a 3-

year    term    of     supervised      release.        After    his       release,       Tate

engaged    in    new    criminal       conduct,     leading    to     a    petition      for

revocation      of     his    supervised         release.       At    the    revocation

hearing, Tate admitted the alleged violations.                             The district

court     sentenced        him    to    18       months’    imprisonment          with    no

subsequent supervised release.                   On appeal, counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting that there are no meritorious issues for appeal but

seeking review of the revocation hearing and the reasonableness

of Tate’s revocation sentence.                   Tate was informed of his right

to file a pro se supplemental brief, but he has not done so.

Finding no error, we affirm.

       “We review a district court’s ultimate decision to revoke a

defendant’s supervised release for abuse of discretion” and its

“factual     findings        underlying      a    revocation    for       clear    error.”

United States v. Padgett, 788 F.3d 370, 373 (4th Cir. 2015).

Here, Tate admitted to the violations of his supervised release

and noted no objection to any part of the hearing.                           We discern

no   error     in    the   district     court’s      decision    to       revoke    Tate’s

supervised release.              Moreover, we conclude that the district

                                             2
court complied with the requirements of Fed. R. Crim. P. 32.1 in

conducting Tate’s revocation hearing.

       “A    district       court      has     broad      discretion       when     imposing     a

sentence upon revocation of supervised release.”                                United States

v.   Webb,     738       F.3d   638,     640    (4th      Cir.     2013).       A   revocation

sentence      that       “is    within       the       statutory     maximum      and     is   not

plainly unreasonable” will be affirmed on appeal.                               Id. (internal

quotation marks omitted).                 In evaluating a revocation sentence,

we assess it for reasonableness, utilizing “the procedural and

substantive considerations” employed in evaluating an original

criminal sentence.              United States v. Crudup, 461 F.3d 433, 438

(4th    Cir.       2006).         A      revocation         sentence       is     procedurally

reasonable         if    the    district       court      has    considered         the    policy

statements         contained        in       Chapter       Seven     of     the     Sentencing

Guidelines and the 18 U.S.C. § 3553(a) (2012) factors enumerated

in 18 U.S.C. § 3583(e) (2012).                     Id. at 439.

       The district court also must provide an explanation for its

chosen sentence, but the explanation “need not be as detailed or

specific when imposing a revocation sentence as it must be when

imposing       a        post-conviction         sentence.”            United        States     v.

Thompson,      595       F.3d   544,     547    (4th      Cir.     2010).       A   revocation

sentence      is        substantively        reasonable         if   the    district        court

states a proper basis for concluding that the defendant should

receive the sentence imposed.                   Crudup, 461 F.3d at 440.                  Only if

                                                   3
we find a sentence procedurally or substantively unreasonable

will we determine whether the sentence is “plainly” so.                        Id. at

439.

       Here, the district court considered the parties’ arguments,

Tate’s   allocution,         and   the   relevant     statutory      factors   before

sentencing Tate within the policy statement range.                     The district

court provided an explanation tailored to Tate, focusing on the

seriousness     of     his    violations       and   his   history    of   violating

conditions of supervised release.                    We therefore conclude that

Tate’s    sentence      is     neither     procedurally       nor     substantively

unreasonable. We have examined the entire record in accordance

with the requirements of Anders and have found no meritorious

issues for appeal.           Accordingly, we affirm the judgment of the

district court.

       This court requires that counsel inform Tate, in writing,

of the right to petition the Supreme Court of the United States

for further review.           If Tate requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.        Counsel’s motion must state that a copy thereof

was served on Tate.           We dispense with oral argument because the

facts    and   legal    contentions       are    adequately    presented       in   the




                                           4
materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    5